Case: 16-11665   Date Filed: 02/27/2018   Page: 1 of 2


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11665
                         Non-Argument Calendar
                       ________________________

       D.C. Docket Nos. 1:14-cr-00274-KD-C-1, 1:15-cr-00079-KD-B-1


UNITED STATES OF AMERICA,
                                                            Plaintiff - Appellee,

                                   versus

MICHAEL ROBERT ERSKINE,

                                                          Defendant - Appellant

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (February 27, 2018)

Before WILSON, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 16-11665     Date Filed: 02/27/2018   Page: 2 of 2


      Kristen Gartman Rogers, appointed counsel for Michael Erskine in this

direct criminal appeal, has moved to withdraw from further representation of

Erskine and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Erskine’s convictions and sentences are

AFFIRMED.




                                         2